Dear Chief Brown:
You have asked this office to advise whether Mr. Lynn Guillot, former aldermen for the Town of Cotton Valley, may be hired by the Cotton Valley Police Department as a part-time police officer.
The provisions of the Louisiana Dual Officeholding and Dual Employment Laws, La.R.S. 42:61, et seq., are implicated by the holding of two or more positions of public office and/or employment. Here, the dual officeholding provisions are inapplicable, as Mr. Guillot no longer holds the elective office of alderman, and contemplates holding only one position of public employment as part-time police officer for the Town of Cotton Valley.
Our examination of the dual-officeholding statutes reflects no legal impediment to the employment of Mr. Guillot by the Cotton Valley Police Department. As you have already obtained an advisory ruling from the Louisiana State Board of Ethics regarding this matter, our referral of your inquiry to that agency is unnecessary.
We hope the foregoing is helpful to you. Should you have other questions in which we may provide assistance, please contact this office.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  BY:__________________________ KERRY L KILPATRICK ASSISTANT ATTORNEY GENERAL
  KLK:arg